Citation Nr: 9924869	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
cervical sprain with trapezius muscle involvement and 
degenerative disc disease, currently evaluated as 30 percent 
disabling.  

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.  

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain and limitation of 
motion.  

3. Current objective findings of the veteran's cervical spine 
include significant limitation of range of motion, but no 
atrophy, sensory deprivation, or loss of motor function or 
strength.  

3.  There is no objective clinical evidence of ankylosis or 
neurological involvement.  

4.  The veteran's only service-connected disability is a 
cervical spine disability currently rated at 20 percent 
disabling.  

5.  The veteran has employment experience in healthcare for 
the homeless and in landscaping.  He also worked in the mid 
1990s as a dance instructor.  He last worked full-time in 
1995 and he completed two years of college.  

6.  The veteran's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experiences and education.  

7.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
rating on an extraschedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for cervical sprain with trapezius muscle involvement 
and degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
.4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5287, 5290, 5293 (1998).  

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran was hospitalized during 
service for a cervical sprain.  At the time there was some 
swelling over the bridge of his nose and some tenderness 
about the neck area and limitation of motion.  Post service 
records reflect that he was seen by a chiropractor in 1992 
for neck pain.  X-ray showed degenerative spurring at C5 with 
degenerative arthritis at C6-7.  There was anterior 
ligamentous laxity at C4-5.  

Upon VA examination in November 1994, the left trapezius 
muscles were tight and tender to palpation.  There was pain 
on motion and some limitation of motion.  Cervical spine 
range of motion was to 30 degrees of forward flexion with 
backward extension to 40 degrees.  Left lateral flexion was 
to 25 degrees and right lateral flexion was to 30 degrees.  
Bilateral rotation was to 50 degrees.  The veteran moved 
through cervical range of motion slowly and grimaced and 
expressed pain verbally.  The diagnoses were degenerative 
disc disease at C6/7 with trapezius muscle involvement.  

Upon rating decision in November 1994, service connection for 
cervical sprain with trapezius muscle involvement and 
degenerative disc disease was granted and a 10 percent 
evaluation, effective from December 21, 1993, was assigned.  

VA outpatient records in January-February 1995 reflect 
complaints of neck pain and tenderness.  It was noted in 
February 1995 that the veteran had fallen about two weeks 
earlier and that his "neck popped out of place."  Upon VA 
examination in March 1995, the veteran continued to complain 
of neck pain with limitation of motion.  This pain was more 
severe during the episodes in which he had acute spasm and 
limitation of motion.  He sometimes wore a cervical collar.  
It was noted that the veteran last worked 18 months earlier 
as a dance instructor, but this activity exacerbated the pain 
in his neck.  Examination of the neck showed "significant" 
limitation of motion.  Flexion was to 20 degrees with 
extension to 20 degrees with lateral flexion and rotation to 
25 degrees.  Pain was felt on active and passive movements of 
the cervical spine.  Deep tendon reflexes were present and 
symmetrical, but there was some loss of tactile sensation in 
the 4th finger of the left hand.  

In June 1995, the RO confirmed and continued the 10 percent 
rating in effect for the service-connected neck disorder.  

When examined at a VA facility in October 1996, the veteran 
complained of daily neck pain with all movements.  This made 
it impossible for him to work as a dancer or landscaper or 
painter as he had done in the past.  Range of motion of the 
cervical spine showed forward flexion from 0 to 15 degrees, 
backward extension from 0 to 10 degrees, left and right 
lateral flexion to 20 degrees, and bilateral rotation to 20 
degrees.  Any passive movement of the cervical spine produced 
pain.  The diagnoses were cervical spine injury with residual 
degenerative joint disease.  

In an April 1997 rating decision, the RO determined that an 
increased rating to 20 percent was warranted for the service-
connected cervical spine disorder, effective December 14, 
1994.  

Subsequently added to the record were additional VA treatment 
records from 1995 through 1997 which reflect treatment for 
neck pain.  These records also include an August 1997 
evaluation.  At that time his cervical spine flexed to 20 
degrees with extension to 5 degrees.  It tilted to the left 
and right to 10 degrees and twisted to 20 degrees 
bilaterally.  X-rays showed C6-7 moderate narrowing and 
spurring with no foraminal encroachment.  The final diagnoses 
were degenerative disc disease, moderate C6-7 with no 
foraminal encroachment.  In the examiner's opinion, sedentary 
employment was entirely feasible.  

In October 1997 the RO confirmed the 20 percent rating in 
effect for service-connected cervical disorder.  
Additionally, the RO denied a claim for individual 
unemployability.  

At a personal hearing in September 1998, the veteran 
testified in support of his claims.  The veteran related that 
he was in constant neck pain.  Hearing [Hrg.] Transcript 
[Tr.] at 2.  He believed that he was unable to work due to 
this pain.  Tr. at 2-3.  

Additional VA treatment record submitted to the record, dated 
through 1998, essentially reflect treatment for disabilities 
not issue.  

Upon rating decision in February 1999, the 20 percent 
evaluation in effect for the cervical spine disorder was 
increased to 30 percent, effective from December 14, 1994, 
based on increased limitation of motion and for neck pain and 
spasms.  Entitlement to a total rating was denied.  

Analysis 

Entitlement to a Rating in Excess of 30 Percent for Cervical 
Sprain with Trapezius Muscle Involvement and Degenerative 
Disc Disease

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, rather than provide 
separate ratings for discrete intervals during the period 
under appellate review, the RO elected to make the highest 
rating awarded retroactive to the earliest effective date 
assignable. 

The RO originally rated the veteran's cervical spine 
disability under DCs 5292-5290.  The Board will also consider 
DC 5287 for cervical ankylosis.  Under DC 5287, cervical 
ankylosis in a favorable position warrants a 30 percent 
evaluation.  A 40 percent evaluation may be assigned for 
cervical ankylosis in an unfavorable position.  38 C.F.R. 
§ 4.71a, DC 5287 (1998).  Slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation under DC 5290.  A 20 percent evaluation requires 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, requires severe limitation 
of motion.  38 C.F.R. § 4.71a, DC 5290 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome (IDS).  A 
10 percent evaluation is warranted upon a showing of mild 
IDS, while a 20 percent evaluation requires moderate IDS with 
recurring attacks.  A 40 percent evaluation requires severe 
IDS with recurring attacks with intermittent relief.  A 60 
percent evaluation requires persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle her, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(1998).  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  Considering the factors enumerated in the 
applicable rating criteria which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for a cervical spine disability is warranted.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  The evidence 
of record reflects that the veteran has range of motion of 
the neck.  Thus, no ankylosis and no basis under DC 5287 for 
a higher rating.  

The veteran's current 30 percent rating contemplates severe 
limitation of motion under DC 5290.  This is the maximum 
rating under that code.  Thus, there is no basis for a higher 
rating.  Moreover, DC 5293 provides for a 20 percent rating 
for moderate IDS with recurring attacks.  However, the 
evidence does not reflect severe symptoms to warrant a higher 
rating of 40 percent.  In this regard, the evidence shows 
disc degenerative disc disease at C6-7 with no foraminal 
encroachment, but there is no significant evidence of 
neurological findings, muscle weakness, atrophy, significant 
sensory deprivation, or motor dysfunction.  Radiculopathy or 
myelopathy was not described at the most recent orthopedic 
examination in August 1997.  This "negative" clinical 
evidence against the assignment of a greater than 20 percent 
disability rating under this code outweighs any 
uncorroborated "positive" contentions by the veteran as to 
more severe symptoms.  In the absence of findings of severe 
IDS, with recurring attacks, with intermittent relief, a 40 
percent rating under this code is not warranted.  

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca, 
supra, and the provisions of 38 C.F.R. § 4.40, there is no 
basis on which to assign a higher rating.  Significantly, as 
noted above, there is no basis under the schedular criteria 
for a rating higher than the currently assigned 30 percent 
under DCs 5287, 5290, or 5293.  The veteran is, in fact, in 
receipt of the maximum rating based upon limitation of motion 
under Code 5290 and thus consideration of a higher rating 
under Deluca is moot.  Multiple examinations simply do not 
show that the veteran's symptoms satisfy the schedular 
criteria.  As noted above, physical examinations revealed 
severe limitation of motion and neck spasms and complaints of 
pain, but no significant neurological involvement was 
evidenced at the most recent evaluation.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the currently assigned 30 percent rating and 
indicia of a higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.  Considering all of the evidence, the veteran's 
symptoms do not approximate the standard of cervical 
ankylosis or severe IDS as to warrant a disability rating in 
excess of the 30 percent assigned herein.  Although the 
evidence of record established that he currently has symptoms 
of a cervical spine disability, the currently assigned 30 
percent rating contemplates the pain and symptomatology 
consistent with his cervical disability.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  

TDIU

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined raring to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself constitutes recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose, ibid.  

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his single service-connected disability is a 
cervical spine disability currently rated at 30 percent 
disabling.  Thus, the veteran does not meet the schedular 
criteria for total disability.  

The veteran argues that his neck disorder makes it impossible 
for him to be gainfully employed.  After reviewing all of the 
evidence, and considering the veteran's educational and 
occupational experience, and the current nature and extent of 
his service-connected disability, as well as all applicable 
regulations, the Board finds that the evidence does not 
demonstrate that his service-connected cervical spine 
disability is sufficient to render it impossible for him to 
be gainfully employed.  In fact, the Board notes that the 
examiner upon VA orthopedic examination in August 1997 opined 
that the veteran could be employed in a sedentary position.  
Specifically, while the record shows a significant neck 
disorder, as evidenced by the 30 percent rating, it does not 
indicate that the veteran could not be employed in a job that 
did not require him to be in a standing position or to 
perform exertions that would affect his neck.  The fact that 
the veteran is unemployed at the current time, or that he has 
been for some time, is not enough.  Nor is it enough that the 
veteran is no longer employed in positions that he held in 
the past (e.g., landscaper or dancer).  The question is 
whether his service-connected disorder, without regard to any 
nonservice-connected disorder or advancing age make him 
incapable of performing the acts required by employment.  Van 
Hoose, supra.  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veteran's rated 30 percent disabling.  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor that takes the 
claimant's case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(1998) and Van Hoose, supra.  The veteran's cervical spine 
disability is not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that this 
condition would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and § 4.16(b), which provides that, to 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  The currently assigned schedular rating 
for the neck disability fully contemplates the impact of that 
disability on his ability to work in average employment and 
there is no indication that the disorder produces exceptional 
impairment.  Clearly, there is no evidence of frequent 
hospitalization.  Considering only the service-connected 
disorder, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  

The clear weight of the most probative evidence in this case 
is clearly against both claims raised on appeal.  
Accordingly, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to a rating in excess of 30 percent for a 
cervical spine disorder is denied.  

Entitlement to a TDIU is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

